Case 1:20-cv-00310-PLM-PJG ECF No. 39, PageID.119 Filed 01/04/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 MICHAEL GRESHAM,
      Plaintiff,

 v.                                                  Case No. 1:20-cv-310

 MIKE WALZZAK, et al.,                               HONORABLE PAUL L. MALONEY
      Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants filed

a motion to dismiss. The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on November 30, 2020, recommending that this Court grant the motion in part

and deny the motion in part. The Report and Recommendation was duly served on the parties. No

objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 38) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion to Dismiss (ECF No. 32) is GRANTED

IN PART AND DENIED IN PART.

       IT IS FURTHER ORDERED that Plaintiff’s claims all are dismissed for failure to

comply with Judge Janet T. Neff’s January 6, 2016, Order, save for Plaintiff’s Eighth Amendment

claims against Defendants Rubley, Ramirez, Frost, McCully, Walczak, Blackman, McBride, and

Hadden.

Dated: January 4, 2021                                       /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
